EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dale Skalla on 29 March 2022.

The application has been amended as follows: 
	Claims 7 and 13 have been cancelled without prejudice.
	Claim 1 (Amended) An interspecific Pelargonium hybrid plant having a prostrating basket type habit, [obtained] produced by crossing a Pelargonium plant with Pelargonium interspecific hortorum x peltatum 10809-1-5-2-(1 0), representative seed of which has been deposited at NCIMB under deposit number NCIMB 42174.
	At claims 2, 3 and 6, line 1, -- produced -- has been inserted before “according to claim 1”.
	Claim 12 (Amended) [The] A seed [propagated] or vegetative [propagated] cutting product of [a] the [p]Pelargonium plant produced according to claim 1.
	Claim 14 (Amended) [The] A method of producing hybrid seed by open field or insect pollination, wherein a plant is crossed with [a] the plant produced according to claim 1.
	At claim 15, line 3, “120809-1-5-2-(10)” has been replaced with -- 10809-1-5-2-(10) --.
Drawings
The replacement Figure filed 20 March 2022 is approved by the Examiner.
The amendments to the claims were approved by Applicant’s representative Dale Skalla in a telephonic interview on 6 May 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663